Citation Nr: 0201902	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  96-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from November 1974 to October 
1976.  This matter originally came to the Board of Veterans' 
Appeals (Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO).  By May 21, 1998 decision, the Board denied service 
connection for an acquired psychiatric disorder, including 
schizophrenia.  The veteran duly appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  

While the case was pending before the Court, in October 1999, 
the veteran's attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Summary Remand and For Stay of Proceedings.  By 
October 6, 1999 Order, the Court granted the parties' motion, 
vacated the Board's May 21, 1998 decision, and remanded the 
matter for development and readjudication consistent with the 
October 1999 Joint Motion.  In April 2000, the Board remanded 
the matter to the RO for additional development of the 
evidence.  The development requested in the Board's April 
2000 remand has been completed and the case is now ready for 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, including 
schizophrenia, was not clinically evident during service or 
within one year of the veteran's separation from service.

2.  The credible evidence of record shows that the veteran's 
current psychiatric disorder is unrelated to his active 
service or any incident occurring therein.


CONCLUSION OF LAW

An acquired psychiatric disorder, including schizophrenia, 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has recently been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  VA has 
recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001).  
In this case, the Board concludes the discussions in the 
rating decision, numerous Statements of the Case, the Board's 
July 1997 Remand, its May 1998 decision, and its April 2000 
remand, and letters from VA, adequately informed the veteran 
and his attorney of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  In this case, the veteran's service medical records 
and available pertinent VA clinical records have been 
associated with the claims folder.  The RO has also requested 
all private clinical records identified by the veteran, as 
well as records from the Social Security Administration 
(SSA).  Neither the veteran nor his attorney has identified 
any additional medical evidence which the RO has not yet 
attempted to obtain.

Here, it is noted that the veteran has claimed that he was 
diagnosed with schizophrenia in 1977 at the Houston VA 
Medical Center (MC) and that he was awarded Social Security 
disability benefits shortly after service due to a diagnosis 
of schizophrenia.  Despite the contentions of his attorney to 
the contrary, the veteran's statements regarding the dates of 
the initial diagnosis of schizophrenia and the filing date of 
the initial claim for Social Security benefits are 
inconsistent with his previous statements of record.  
Nonetheless, as there was an indication that there might be 
evidence available which was pertinent to the issue on 
appeal, the Board remanded this matter in July 1997 for 
additional development of the evidence.

A review of the evidence obtained since the July 1997 remand 
clearly indicates that these records are either nonexistent 
or unavailable.  The RO has repeatedly contacted the Houston 
VAMC and has been consistently informed that no such records 
can be located.  The record also contains correspondence from 
the National Archives and Records Administration indicating 
that no such records can be located.  Likewise, SSA has 
indicated that the veteran was first awarded benefits in 
1988, not 1977 as he claims.  In view of the above, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible.  

Finally, in accord with VA's duty to assist, the veteran was 
furnished VA psychiatric examinations in August 2000, 
February 2001, and April 2001.  The Board finds that the 
reports of the examinations are sufficiently detailed and 
provide unequivocal medical opinion regarding the issue on 
appeal.  After reviewing the record, the Board is unable to 
conceive of an avenue of development that has not yet been 
explored.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103, 5103A 5107(a) (West 1991 & Supp. 2001).  
Thus, there no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

I.  Factual Background

The veteran's service medical records are entirely negative 
for complaint or clinical finding of a psychiatric disorder.  
His August 1976 military separation medical examination 
report shows that his psychiatric system was normal on 
clinical evaluation.  

Chronologically, the next medical evidence of record shows 
that in September 1984, the veteran was hospitalized at the 
Dallas VAMC with an initial diagnosis of major depressive 
disorder.  It was noted that he had previously been 
hospitalized for two days in December 1983 at the Houston 
VAMC, but that after hospital discharge he had quit taking 
his medication.  It was also noted that he had previously 
been hospitalized in May 1984 at the Houston VAMC with the 
same diagnosis, but had left irregularly.  On examination, he 
seemed to have a schizoid adjustment disorder with areas of 
psychosis.  The diagnoses on hospital discharge included 
atypical psychosis and schizoid personality.  

Records from Bedford Meadows Hospital show that in May 1985, 
the veteran was hospitalized in an acutely psychotic state.  
It was noted that he "had a history of schizophrenic disorder 
and had been taking medications for several months."  The 
veteran's spouse reported that he had had four previous 
psychiatric hospitalizations:  in December 1983 and in May 
1984 at the Houston VAMC, and in July and September 1984 at 
the Dallas VAMC.  She did not report any psychiatric 
treatment prior to that time.  The diagnosis was 
schizophrenic disorder, catatonic type, subchronic with acute 
exacerbation.  

An August 1986 Houston VAMC report notes that the veteran 
"has carried for ten years a diagnosis of chronic 
schizophrenia, catatonic.  He was hospitalized here at the 
Houston VA hospital twice before."  The diagnosis on 
discharge later that month was schizophrenia, 
undifferentiated type.  

Private treatment records from the Dallas County Mental 
Health and Mental Retardation Center show that in April 1988, 
the veteran was hospitalized for medication evaluation.  It 
was also noted that he was in need of a structured program to 
prevent decompensation.  The diagnosis on discharge was 
paranoid schizophrenia.  He was again hospitalized there in 
January 1990 for hallucinations and suicidal ideations.  The 
diagnosis on discharge was paranoid schizophrenia.  
Outpatient treatment records for the period of January 1990 
to August 1992 show that he received regular treatment during 
this period for paranoid schizophrenia.  

Outpatient treatment records from the Dallas VAMC show that 
in July 1991, the veteran sought treatment for nervousness, 
reporting a six- to seven-year history of a schizoaffective 
disorder.  In July 1992, he again sought treatment for his 
nerves.  He reported that he had been adjudged totally 
disabled by SSA.  The diagnosis was schizoaffective disorder.

A September 1992 treatment record from the Dallas County 
Medical Center shows that the veteran reported that he had 
served in the Army from 1974 to 1976 and that he was 
honorably discharged after which time he engaged in sheet 
metal work.  He reported that he had a history of paranoid 
schizophrenia and indicated that he had many prior 
hospitalizations for the disorder, the first of which was in 
1984.  The diagnosis was paranoid schizophrenia.

In October 1992, the veteran filed a claim of service 
connection for a nervous disorder, stating that he had first 
been treated for such disorder in 1984 at the Houston VAMC.  
He did not report a period of hospitalization in 1977.  He 
also indicated that he had received psychiatric treatment 
from 1985 to the present at the Dallas VAMC.  In a December 
1992 statement, the veteran indicated that he had first filed 
a claim for SSA benefits for a psychiatric disorder in 1986 
or 1987.  

In a July 1993 statement, the veteran's brother indicated 
that the veteran had taken up residence with him in 1977, 
shortly after separation from service.  He indicated that the 
veteran would often complain that the world was against him 
and would speak of governmental forces and foreign gangs who 
were out to get him.  His brother also indicated that the 
veteran had been unable to hold a job, became increasingly 
paranoid, and eventually moved after a year.  In July 1993, 
the veteran's mother indicated that he wrote her letters in 
1977 in which he seemed paranoid.

In May 1994, a social worker indicated that she had been 
treating the veteran since October 1993 and that he had a 
long history of schizophrenia.

In June 1994, an official of SSA indicated that a search had 
revealed no records pertaining to the veteran's social 
security number.  In July 1997, SSA indicated that, beginning 
in July 1988, he had been awarded supplemental security 
income.

In October 1994, T. Suppes, M.D., indicated that she had been 
treating the veteran for the past year and that, during that 
time, he had consistently reported to her that the onset of 
the symptoms of his illness occurred during his active 
service.  She further indicated that he had described in-
service events which were traumatizing to him.  She reported 
that "I am writing this letter to confirm [the veteran's] 
assertions based on what I have heard from him - that his 
disability did occur while he was on active duty in the 
service."  

In November 1994, the veteran testified at a hearing at the 
RO, stating that, although his psychiatric symptoms began in 
service around 1975, he was not treated in service or within 
one year of service.  He indicated that he was first treated 
in 1978.  

Recent private medical records from the University of Texas 
for the period of August 1996 to September 1997 show that the 
veteran continued to receive treatment for schizoaffective 
disorder.  

On VA psychiatric examination in August 2000, the veteran 
described his experiences during his service and thereafter.  
As to then current symptomatology, the examiner noted that 
the veteran was stabilized on medication and received regular 
treatment from a psychiatrist.  After examining the veteran, 
the examiner rendered a diagnosis of chronic paranoid 
schizophrenia.  He commented that although he respected Dr. 
Suppes, it was his opinion that it was "conjecture" to 
conclude that the veteran's in-service traumatic experiences 
caused his schizophrenia.  He explained that the record 
contained nothing that would "give anybody an idea of this 
diagnosis in the proximity of his having been in service."  
He noted that although the veteran may have been "different," 
such was not a sufficient basis on which to base a diagnosis 
of schizophrenia.  In summary, he indicated that he did not 
feel that the veteran's schizophrenia was present in service 
or precipitated or caused by trauma experienced therein.  

In February 2001, the veteran was examined by a board of two 
VA psychiatrists.  On mental status examination, he again 
described his military experiences, including an incident in 
which he claimed to have been physically attacked.  The 
examiners indicated their review of the veteran's claims 
folder, and found no evidence of a mental illness during his 
active service.  After examining the veteran and reviewing 
his medical records, the examiners diagnosed schizophrenia, 
undifferentiated type.  The examiners indicated that they 
could find no evidence of the veteran's having schizophrenia 
while in service.  

Again in April 2001, the veteran had a VA psychiatric 
examination by a board of two psychiatrists.  According to 
the examination report, the claims folder was reviewed, and 
the examiners noted that there was no record of a mental 
illness during service.  Rather, the record revealed that he 
was first diagnosed with schizophrenia around 1984, and that 
he had been receiving treatment since that time.  It was also 
noted that, although the veteran reported a period of 
hospitalization in 1977, he may be confused as there was no 
record of such hospitalization.  After examining him, the 
diagnosis was schizophrenia, undifferentiated type.  The 
examiners indicated again their opinion that the veteran's 
schizophrenia was not related to his military service.  

III.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served ninety 
days or more during a period of war and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990) (providing that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail

III.  Analysis

In this case, the veteran's service medical records are 
devoid of symptoms, clinical findings or any diagnosis of a 
psychiatric disorder, including schizophrenia.  In fact, his 
August 1976 service separation medical examination report 
shows that a psychiatric system evaluation was normal at that 
time.  

Likewise, the record contains no medical evidence of the 
clinical presence of a psychosis to a compensable degree 
within one year of service.  In fact, the earliest medical 
indication of record of the presence of a psychiatric 
disorder is in December 1983, more than seven years after 
service:  the September 1984 VA hospital report notes 
previous psychiatric hospitalization in December 1983, and a 
May 1985 private hospital report shows that the veteran's 
wife reported that he had had four prior psychiatric 
hospitalizations, the first of which was in December 1983.  

The Board again notes that the veteran and his attorney now 
claim that he was diagnosed with schizophrenia at the Houston 
VAMC in 1977 (within one year of his service separation).  
However, the Board finds that the veteran's statements to 
this effect lack credibility.  First, the Board notes that 
his statements are contradicted by the evidence of record, 
including his own prior statements.  For example, on his 
initial October 1992 claim for VA compensation benefits, the 
veteran reported that he had first been treated for a 
psychiatric disorder in 1984 (not 1977) at the Houston VAMC.  
Second, the Board notes that repeated requests to both the 
Houston and Dallas VAMCs for any medical records pertaining 
to the veteran dated prior to 1984 have produced negative 
results.  Additionally, the earliest, contemporaneous medical 
evidence of record does not refer to a history of psychiatric 
treatment prior to December 1983.  In fact, a May 1985 
private hospitalization report shows that the veteran's wife 
reported that he had only four prior psychiatric 
hospitalizations, the first of which was in December 1983.  
No earlier history was noted.  The Board believes that it is 
highly unlikely that the veteran's wife would have omitted 
earlier psychiatric treatment, had it existed, at such a time 
when he required psychiatric care and treatment and it was 
very necessary that an accurate clinical history be provided.  
Finally, in addressing evidence such as this, the Court has 
described a layman's account of a what a doctor purportedly 
said as "attenuated and inherently unreliable."  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  For the 
foregoing reasons, the Board finds that the veteran's 
statements that he was diagnosed with schizophrenia in 1977 
are of little probative value under the circumstances.  

The Board has also considered the October 1994 letter from 
Dr. Suppes, confirming that the veteran had reported to her 
that his psychiatric disability had its inception in service; 
however, the Board finds that this statement also lacks 
probative value as regards the issue at hand.  Dr. Suppes 
described the veteran's reports of his psychiatric history 
and the results of her current examination, but provided no 
indication that she had reviewed the service medical records 
or relevant post-service medical records.  Thus, her opinion 
regarding the onset of the veteran's psychiatric disorder is, 
by its nature and her own acknowledgment, no better than the 
facts provided by the veteran.  See Elkins v. Brown, 5 Vet. 
App. 474 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993).  As set forth above, 
the Board finds the veteran's statements to the effect that 
his psychiatric disorder was present in 1977 lacks 
credibility.

In that regard, the Board notes that while an August 1986 VA 
hospital discharge summary notes a "ten year history of 
schizophrenia," this recordation is based on history 
apparently provided by the veteran.  The Court has held that 
a bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Additionally, the August 1986 report 
refers only to two prior Houston VAMC hospitalizations, which 
the record clearly reveals occurred in December 1983 and May 
1984.  As such, the Board concludes that the August 1986 
hospitalization summary does not credibly establish that a 
psychiatric disorder was present as early as 1976.  

The only other evidence in support of the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder are statements from the veteran and his relatives to 
the effect that his psychiatric symptomatology began in 
service or shortly thereafter.  Here, it is noted that the 
veteran's attorney has argued that service connection for 
schizophrenia is warranted under 38 C.F.R. § 3.303(b) on a 
"continuity of symptomatology" theory.  

Specifically, he argues that the veteran has testified to 
traumatic events in service, and has claimed to have 
experienced continuous psychiatric symptomatology since that 
time.  On that basis, he feels service connection is 
warranted.  As repeatedly noted above, however, the record 
contains no credible evidence of schizophrenia in service or 
for several years thereafter.  In fact, at least two VA 
medical examiners have reviewed the veteran's service medical 
records and have concluded that there was nothing in those 
records to suggest that the veteran had schizophrenia or any 
other mental illness therein.  See, e.g., Hodges v. West, 13 
Vet. App. 287 (2000) (discussing evidentiary requirements for 
whether a condition "noted" in service for section 3.303(b) 
purposes); see also McManaway v. West, 13 Vet. App. 60 
(1999).

Likewise, the Board has considered the lay evidence submitted 
by the veteran regarding his post-service symptomatology.  
However, it is noted that although lay persons can report 
observable symptomatology, they are not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 
at 494-95.  In other words, they are not competent to state 
that the veteran's symptomatology following service was a 
manifestation of schizophrenia.  

Based on the foregoing, the preponderance of the evidence is 
against a conclusion that a psychiatric disorder, including 
schizophrenia, was present during the veteran's active 
service or within the first post-service year.  However, as 
noted above, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In that regard, the Board has carefully reviewed the record, 
but finds no credible evidence showing that the veteran's 
current psychiatric disorder, including schizophrenia, is 
related to his active service or any incident therein, 
including claimed traumatic experiences.  In fact, the 
credible medical evidence of record is unanimous in its 
conclusion that the veteran's schizophrenia is not related to 
his military service or any incident occurring therein.  For 
example, three VA medical examiners reached this conclusion, 
as noted in their examination reports of August 2000, 
February 2001, and April 2001.  The Board assigns great 
probative weight to this medical opinion as a whole.  Without 
question, the February and April 2001 medical opinion was 
based on an examination of the veteran, as well as a thorough 
review of his medical records, including his service medical 
records.  The record contains no conflicting medical opinion, 
which is based on a similar review of the objective facts in 
this case.  

In sum, the preponderance of the evidence establishes that 
the veteran's psychiatric disability was not present in 
service or within the first post-service year and was not 
evident until about December 1983.  Moreover, the weight of 
the evidence establishes that the veteran's current 
psychiatric disability, first diagnosed many years after 
service separation, is not related to his active service or 
any incident therein.  See 38 C.F.R. § 3.303(d). 


ORDER

Service connection for an acquired psychiatric disorder, 
including schizophrenia, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  The attached VA Form 4597 tells you what 
steps you can take if you disagree with our decision.  We are 
in the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

